 



Exhibit 10.0
August 28, 2006
Mr. Elliott Wiener
Levitt and Sons, LLC
7777 Glades Road
Suite 410
Boca Raton, Florida 33434.4198
Dear Elliott:
     Below please find the details of your future employment relationship with
Levitt and Sons, LLC (the “Company”), including the terms of your salary and
benefits continuation. When executed by you and returned to the Company this
letter will be presented to the Compensation Committee of Levitt Corporation for
its approval. If the Compensation Committee of Levitt Corporation approves this
letter then this letter shall thereupon become effective as an amendment to your
employment agreement with the Company dated July 19, 2001 (the “Employment
Agreement”), and from and after the date of such approval this letter and the
Employment Agreement shall constitute the entire agreement between the Company
and you concerning your employment relationship. If the Compensation Committee
of Levitt Corporation does not approve this letter then it and all of its
provisions shall be null and void and of no force or effect, but the Employment
Agreement shall remain in full force and effect in accordance with its terms.
Subject to the approval of the Compensation Committee of Levitt Corporation:
     1. Base Salary; Incentive Compensation. Your base salary will be increased
to $600,000 per year, paid via regular semi-monthly payroll installments, less
applicable taxes, withholdings and authorized deductions, effective as of and
retroactive to January 1, 2006. Your annual incentive plan in accordance with
the provisions of Section 3(b) of the Employment Agreement and the
Performance-Based Annual Incentive Plan is currently 3% of the Company’s pre-tax
earnings, assuming the achievement on an annual basis of at least 15% after-tax
return on equity. This incentive plan is subject to change from time to time, as
and to the extent determined by mutual agreement between you and the Company in
accordance with the provisions of Section 3(b) of the Employment Agreement. Any
incentive payment to which you are entitled will be paid in cash no later than
March 15th of the year following the year to which the bonus relates.
     2. Status of Existing Employment Agreement. Except as amended by this
letter, the Employment Agreement shall remain in full force and effect. The term
of the Employment Agreement is extended through and including, and will now
expire on, December 31, 2008. The automatic renewal provision provided in
Section 2 of the Employment Agreement is hereby

 



--------------------------------------------------------------------------------



 



terminated and of no further force and effect. During the period through
December 31, 2008 (or such earlier date as provided in the following paragraph),
you will continue to perform your duties as provided in Section 5 of the
Employment Agreement.
     3. Chairman Emeritus Service. After December 31, 2008 (or at any time prior
to January 1, 2009 as you may elect by written notice to the Company, or as the
Company may elect by written notice to you in the event of your Disability (as
defined below)), you will serve as Chairman Emeritus (“CE”) of the Company for a
period of five (5) years after the date on which you become CE. During this
time, your duties will be commensurate with that of a CE and your prior
position. The Company and you acknowledge that, depending upon several factors
that are unknown at this time, your change in status to CE may be required to be
treated as a “separation from service” within the meaning of Section 409A of the
Internal Revenue Code (“Section 409A”) but only for purposes of 409A and not
other purposes. You and the Company will evaluate compliance with Section 409A
as appropriate when you begin service as CE.
     4. Payment For CE Service. As CE and subject to the limitations of the
following paragraph, you will continue as an employee of the Company and be
entitled to receive (i) your base salary in the amount of $600,000 per year,
paid via regular semi-monthly payroll installments, less applicable taxes,
withholdings and authorized deductions, and (ii) coverage under then-current
benefit programs on the same basis as the benefit programs offered to other
employees of Levitt Corporation or its subsidiaries, for so long as you
otherwise remain eligible for coverage under those benefit programs. Options
that were granted to you previously will continue to vest as scheduled as
outlined in the applicable plan document.
     5. Tax Compliance Delay. If you are deemed to be a “specified employee”
(within the meaning of Section 409A) at the time of the change in your service
status with the Company to CE, the payment of your base salary will accrue (but
not be currently paid) for a period of six (6) months following such change in
service status (the “409A Delay Period”). Upon the expiration of the 409A Delay
Period, payment of your base salary will recommence in the same manner and on
the same basis as in effect immediately prior to your change in service status,
and you will be entitled to an immediate lump-sum payment equal to six
(6) months’ of your base salary, less applicable taxes and withholdings and
authorized deductions. In addition, any benefits which are treated as
nonqualified deferred compensation under Section 409A shall be provided to you
during the 409A Delay Period only to the extent that you pay the full cost for
such benefits during the 409A Delay Period. At the end of the 409A Delay Period,
the Company shall promptly reimburse you for such paid costs. You shall not be
entitled to any interest on or in respect of any amounts of base salary accrued
for your benefit during the 409A Delay Period or any costs advanced by you for
benefits during the 409A Delay Period.
     6. Disability; Death. You shall be deemed “Disabled” if you satisfy the
conditions for “disability” specified in section 6(a) of your Employment
Agreement. If you die before or after your change in status to CE, in addition
to the amounts, if any, otherwise due under the Employment Agreement, the
remainder of the five (5) year Base Salary shall be paid to your estate via
regular semi-monthly payroll installments, less applicable taxes, withholdings
and authorized deductions, in accordance with the Company’s usual payroll
procedures. Any amounts otherwise due under the Employment Agreement (other than
any incentive amount due

2



--------------------------------------------------------------------------------



 



under Section 3(b) of the Employment Agreement) will be paid to your estate in a
lump sum as provided in the Employment Agreement. If your death occurs before
payment of any incentive amount due under Section 3(b) of the Employment
Agreement, your estate also will receive the incentive amount for the previous
fiscal year in a lump sum payment as provided below. The Company will pay any
lump sum amount due under this paragraph within thirty days after your death,
assuming a personal representative for your estate has been appointed by that
date or, if not, as soon as reasonably practicable after the Company receives a
certified copy of the applicable Order of the Court appointing such personal
representative. The Company will pay any incentive payments due under Section
3(b) of the Employment Agreement in a lump sum no later than March 15th of the
year following the year to which the bonus relates, assuming a personal
representative for your estate has been appointed by that date or, if not, as
soon as reasonably practicable after the Company receives a certified copy of
the applicable Order of the Court appointing such personal representative.
     7. Benefits Matters.
          a. Your contribution to the costs of the medical and the dental plans
that you may elect from time to time shall be made on a pre-tax basis and will
continue at the same rate as all employees of Levitt Corporation and its
subsidiaries, subject to the limitations imposed by Section 409A as described
above. Life and Accidental Death and Dismemberment coverage, plus Long Term
Disability coverage, shall be provided at no cost as part of, and on the same
general terms as, the Levitt Corporation benefit program. These insurance
coverages do have a reduction schedule for all employees. For example, the basic
life and accidental death and dismemberment coverage was reduced by 50% when you
reached age seventy (70). In addition, you will continue to be covered under the
Guardian and Union insurance programs according to the coverage terms provided
to you as an employee of Levitt Corporation.
          b. Subject to the foregoing provisions, applicable law, and the terms
of such plans as they may exist from time to time, during the term of the
Employment Agreement and your term as CE you will continue to be eligible to
participate in the Levitt Corporation flexible benefit program available to
employees of Levitt Corporation and its subsidiaries as well as the Levitt
Corporation Security Plus Plan, for so long as you otherwise remain eligible for
coverage under those benefit plans.
     8. Restricted Activities.
          a. You continue to be bound by the terms of the agreement between you
and the Company that you executed January 28, 2004, which agreement applies
during your employment, including your service as CE, and thereafter as provided
in that agreement.
          b. Further, and without limiting the generality of the foregoing, you
agree that you will not, at any time during the six (6) months following the
termination of your employment (whether before or after the date on which you
first serve as CE) (the “Termination Date”), directly or indirectly, whether as
an a principal, joint venturer, officer, director, proprietor, employer,
partner, independent contractor, investor (other than as a holder solely as an
investment of less than 2% of the outstanding capital stock of a publicly traded
corporation),

3



--------------------------------------------------------------------------------



 



consultant, advisor, broker, facilitator, agent or otherwise acquire (other than
by will or by the laws of descent and distribution or pursuant to a “qualified
domestic relations order” as defined in the Code or Title I of the Employee
Retirement Income Security Act of 1974, as amended, and the rules and
regulations thereunder), offer to acquire, agree to acquire, offer for sale,
agree to sell, sell, offer for lease or lease any (a) real property or
improvement to any real property that is within ten (10) miles of any Company
real property; (b) real property or improvement to any real property on which
the Company is negotiating for purchase, sale or lease, or (c) any real property
or improvement to real property on which, at any time during the 180-day period
prior to the Termination Date, the Company has engaged in discussions or
negotiation for purchase sale or lease, irrespective of whether the Company’s
negotiation resulted in a transaction, contract, letter of intent, or memorandum
of understanding as of or prior to the Termination Date.
     I would like to personally thank you for everything you’ve done to ensure
Levitt’s success, and I look forward to working closely with you to accomplish
our vision of Levitt becoming a National Homebuilder.

            Sincerely,
Levitt and Sons, LLC
      By:   /s/ Alan B. Levan         Name:   Alan B. Levan        Title:  
Chairman     

Accepted and agreed to:
/s/ Elliott M. Wiener                    
Elliott M. Wiener
8/17/06          
Date

4